

117 HRES 197 IH: Expressing the sense of the Congress with respect to the export of COVID–19 vaccines to foreign countries.
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 197IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Van Drew (for himself, Mr. Budd, Mr. Gaetz, Mr. Gosar, Mr. Posey, Mr. Jackson, Mr. Carter of Georgia, and Mr. McKinley) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the Congress with respect to the export of COVID–19 vaccines to foreign countries.That it is the sense of the House of Representatives that the United States should not export COVID–19 vaccines to foreign countries, particularly to adversarial countries, such as the People’s Republic of China, until the date on which every citizen, national, and lawful permanent resident of the United States who is eligible to receive, and elects to receive, such a vaccine is fully vaccinated for COVID–19.